 Case 21-40167-bem               Doc 13 Filed 02/18/21 Entered 02/19/21 01:22:55                        Desc Imaged
                                      Certificate of Notice Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                           Northern District of Georgia
                                                 Rome Division


In     Debtor(s)
Re:    Tommy Lamar Walden                                     Case No.: 21−40167−bem
                                                              Chapter: 13


                       ORDER REGARDING UNPAID FILING FEES
      The Debtor(s) filed a voluntary petition on February 12, 2021. The amount needed to pay the filing fee in full is
$313.00. Accordingly,

IT IS ORDERED that by February 26, 2021, the Debtor(s) shall

   pay the fee in full, the balance due being $313.00
OR
   file an Application to Pay the Filing Fee in Installments. The Application must provide for an initial payment of
$78.00 that is due at the time of filing. The Application must provide for no more than two additional installment
payments. The balance due on the initial payment is $78.00 and must accompany the Application that is due by
February 26, 2021

For payments by mail, remit using cashier's check, money order or attorney's check made payable to "Clerk,
United States Bankruptcy Court" to the address listed below:
                                      United States Bankruptcy Court
                                       1340 Richard Russell Building
                                          75 Ted Turner Drive, SW
                                              Atlanta, GA 30303

For payments made by hand delivery to a divisional office in Gainesville, Newnan or Rome, note that cash is
not accepted. You must remit using cashier's check, money order or attorney's check. The Atlanta divisional
office will accept these forms of payment as well as cash.

Payments may also be made online at: https://www.ganb.uscourts.gov/online−payments

If, by the date(s) set forth above, i) the filing fee is not paid in accordance with this Order; ii) no request for an
extension of time is pending; or iii) neither the debtor nor any party of interest has requested a hearing thereon, the
Court may dismiss this case without further notice or hearing.

The Clerk will serve this Order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on February 16, 2021 .




Form 436 Order Regarding Unpaid Filing Fees.                                          Barbara Ellis−Monro
(Revised December 2020)                                                               United States Bankruptcy Judge
       Case 21-40167-bem                    Doc 13 Filed 02/18/21 Entered 02/19/21 01:22:55                                      Desc Imaged
                                                 Certificate of Notice Page 2 of 2
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                               Case No. 21-40167-bem
Tommy Lamar Walden                                                                                                   Chapter 13
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 113E-6                                                 User: gentryr                                                        Page 1 of 1
Date Rcvd: Feb 16, 2021                                              Form ID: 436                                                        Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 18, 2021:
Recip ID                  Recipient Name and Address
db                        Tommy Lamar Walden, 1436 Nicklesville Rd NE, Resaca, GA 30735-5305

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 18, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 16, 2021 at the address(es) listed
below:
Name                              Email Address
Dan Saeger
                                  on behalf of Debtor Tommy Lamar Walden dan@whitfieldcountylaw.com

Mary Ida Townson
                                  courtdailysummary@atlch13tt.com


TOTAL: 2
